Case 9:20-cv-00207-TH-KFG Document 27 Filed 08/31/21 Page 1 of 1 PageID #: 128



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

MARK CLIFF SCHWARZER                             §

VS.                                              §                 CIVIL ACTION NO. 9:20cv207

THOMAS BROUWER, ET AL.                           §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Mark Cliff Schwarzer, an inmate at the Duncan Unit, proceeding pro se, brought

the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends granting the defendants’ motion to dismiss.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. It is

       ORDERED that the defendants’ motion to dismiss is GRANTED. A final judgment will

be entered in this case in accordance with the Magistrate Judge’s recommendations.

       SIGNED this the 31 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
